DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention 1 (claims 1-8) in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that “species I-II are all interrelated” and that invention II comprises specific steps for forming invention I.  This is not found persuasive because the restriction was not a species restriction, but a restriction between independent or distinct inventions. Furthermore, overcoming a restriction of species requires the species to be obvious over each other, not interrelated, see MPEP §808.01(a). Applicant’s argument that invention II is a specific method for forming invention I is not persuasive, as invention I does not require the specific step of etching, as cited in claim 9, nor does claim 9 require the interfacial layer to be placed directly on the substrate, as per claim 1. As such, the inventions are distinct, as the process of claim 9 may be used to make a product distinct from the invention of claim 1, and claim 1 may be made from a process distinct from that of claim 9. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 & 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 & 6 further limit the removed interfacial layer, such that it is not clear if the claims are intended to further limit an uncited remaining portion of the interfacial layer or in the case that the limitations refer to the removed material, how a material missing from the product is to be further limited. As such, the claims are rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohara et al. (US PGPub 20060001508)
As per claim 1:
	Ohara et al. discloses in Figs. (9A-13B): 
	A Bulk Acoustic Resonator (BAR) structure (title) comprising: 
a substrate (11); 
an interfacial layer (sacrificial layer 21) applied directly on the substrate; 
a cavity pattern (cavity 20) formed directly on the interfacial layer, wherein portions of the interfacial layer are removed exposing the substrate and a remaining section of the interfacial layer remaining on the substrate forming the cavity pattern (limitations for removal of portions of the interfacial layer are product-by-process limitations, and as such do not carry patentable weight, see MPEP § 2113, such that absence of the sacrificial layer 21 meets the limitations); 
and a Bulk Acoustic Wave (BAW) structure (metallic films 14 & 16 and piezoelectric thin film 15) formed on the cavity pattern and the exposed areas of the substrate where the interfacial layer is removed;
wherein the remaining section of the interfacial layer under the BAW forming the cavity pattern under the BAW structure is removed creating a cavity (20, Fig. 13) (the limitation for removal of the remaining portion of the interfacial layer under the BAW is a product-by-process limitation, and as such does not carry patentable weight, see MPEP § 2113, such that absence of the sacrificial layer 21 meets the limitation).

As per claim 2:
	Ohara et al. discloses in Figs. (9A-13B):
	The interfacial layer is etched forming the exposed areas of the substrate (the limitation for etching the interfacial layer is a product-by-process limitation, and as such does not carry patentable weight, see MPEP § 2113, such that absence of the sacrificial layer 21 meets the limitation).

As per claim 3:
Ohara et al. discloses in Figs. (9A-13B):
the interfacial layer is a dielectric material (as the limitation refers to a removed material not present in the product of Ohara et al., the limitation is met as a product).

As per claim 4:
Ohara et al. discloses in Figs. (9A-13B):
the interfacial layer comprises one of: Polyimide, Benzocyclobutene (BCB), silica glass, thermal oxide, SiOx (silicon oxide) or SiNx (silicon nitride) (as the limitation refers to a removed material not present in the product of Ohara et al., the limitation is met).

As per claim 6:
	Ohara et al. discloses in Figs. (9A-13B):
the interfacial layer has a thickness of 0.1 to 2 microns ([0106])

As per claim 7:
Ohara et al. discloses in Figs. (9A-13B):
the cavity pattern extends beyond the BAW structure on at least one side (Fig. 13A).

As per claim 8:
Ohara et al. discloses in Figs. (9A-13B):
the cavity pattern extends beyond the BAW structure on a pair of opposing sides (Fig. 13A).
	
Claim(s) 1-5 & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US PGPub 20050179508)
As per claim 1:
	Sato discloses in Figs. 1-4:
	A Bulk Acoustic Resonator (BAR) structure (title) comprising: 
a substrate (support layer 11); 
an interfacial layer (sacrificial layer 31) applied directly on the substrate; 
a cavity pattern (gap G) formed directly on the interfacial layer, wherein portions of the interfacial layer are removed exposing the substrate and a remaining section of the interfacial layer remaining on the substrate forming the cavity pattern (limitations for removal of portions of the interfacial layer are product-by-process limitations, and as such do not carry patentable weight, see MPEP § 2113, such that absence of the sacrificial layer 31 meets the limitations); 
and a Bulk Acoustic Wave (BAW) structure (bottom and top electrodes 12 & 14 and piezoelectric film 13) formed on the cavity pattern and the exposed areas of the substrate where the interfacial layer is removed;
wherein the remaining section of the interfacial layer under the BAW forming the cavity pattern under the BAW structure is removed creating a cavity (G, Fig. 1) (the limitation for removal of the remaining portion of the interfacial layer under the BAW is a product-by-process limitation, and as such does not carry patentable weight, see MPEP § 2113, such that absence of the sacrificial layer 31 meets the limitation).

As per claim 2:
Sato discloses in Figs. 1-4:
The interfacial layer is etched forming the exposed areas of the substrate (the limitation for etching the interfacial layer is a product-by-process limitation, and as such does not carry patentable weight, see MPEP § 2113, such that absence of the sacrificial layer 31 meets the limitation).

As per claim 3:
Sato discloses in Figs. 1-4:
the interfacial layer is a dielectric material (silicon oxide, [0067]).

As per claim 4:
Sato discloses in Figs. 1-4:
the interfacial layer comprises one of: Polyimide, Benzocyclobutene (BCB), silica glass, thermal oxide, SiOx (silicon oxide) or SiNx (silicon nitride) (silicon oxide, [0067]).

As per claim 5:
Sato discloses in Figs. 1-4:
the BAW structure comprises: 
a bottom Molybdenum (Mo) layer ([0054]) formed on the cavity pattern and the substrate; 
a piezoelectric Aluminum Nitride (AIN) ([0054]) layer applied on the bottom Mo layer; 
and a top Molybdenum (Mo) layer ([0054]) applied to the piezoelectric AIN layer.

As per claim 7:
	Sato discloses in Figs. 1-4:
the cavity pattern extends beyond the BAW structure on at least one side (left and right in Fig. 1).

As per claim 8:
Sato discloses in Figs. 1-4:
the cavity pattern extends beyond the BAW structure on a pair of opposing sides (left and right in Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843